Title: From Thomas Jefferson to Frederick II, 13 January 1809
From: Jefferson, Thomas
To: Frederick II


                                                
                            Great and Good Friend,
                            
                        

                        I have lately received your Majesty’s letter of the 11th June last announcing the marriage of your beloved son the Prince Royal Frederick William Charles with her Royal Highness the Princess Charlotte Auguste, Daughter of his Majesty the King of Bavaria.
                  I offer to your Majesty our cordial congratulations on an event so agreeable to your Majesty and your August family, [in] whose happiness we continue to take a sincere interest.
                  While I make to your Majesty our acknowledgm[ents] for the esteem and friendship which you are pleased to express, I [en]treat your Majesty to accept, in return, assurances of the same [sen]timents on our part; praying God always to have your Great and Good friend in his holy keeping.
                  Written at the City of Washington, the Thir[teenth] day of January A.D. 1809.
                  your Good Friend,
                        
                            Th: Jefferson
                     
                     By the President
                     James Madison Secy of State
                        
                    